Citation Nr: 0106348	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1995 to July 1999.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
muscle strain of the bilateral shins, right ankle strain, 
right knee strain, and right wrist strain.  The veteran 
perfected an appeal of that decision.  In an April 2000 
statement the veteran withdrew his appeal on the issue of 
entitlement to service connection for muscle strain of the 
bilateral shins, right ankle strain, and right wrist strain.  
The Board finds, therefore, that those issues are no longer 
within the Board's purview.  Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (an 
appeal ceases to be valid if withdrawn); 38 C.F.R. § 20.204 
(2000).

Subsequent to the certification of the veteran's appeal to 
the Board, he submitted additional medical evidence that is 
relevant to his appeal.  He has, however, waived 
consideration of that evidence by the RO in the first 
instance.  The Board finds, therefore, that it can consider 
that evidence without prejudice to the veteran.  38 C.F.R. 
§ 20.1304 (2000).

In his November 1999 notice of disagreement the veteran 
raised the issue of entitlement to dental treatment from VA, 
which he apparently did not receive prior to his separation 
from service.  The RO has not yet addressed this issue and it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence designated by 
the veteran and provided him a VA medical examination in 
order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  Chondromalacia patella of the right knee, which was 
diagnosed in April 2000, cannot be dissociated from the 
chronic knee problems documented in the service medical 
records.


CONCLUSION OF LAW

Chondromalacia patella of the right knee was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991), as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The service medical records show that the veteran received 
regular and ongoing treatment for pain, clicking, and locking 
in the right knee from June 1997 through June 1999.  His 
complaints were assessed as a meniscal tear, knee strain with 
tendonitis, and patello-femoral pain syndrome.  The disorder 
was treated with non-steroidal antiinflammatory drugs, 
multiple courses of physical therapy, and bracing, and 
resulted in limited profiles on multiple occasions.  A 
magnetic resonance image (MRI) of the right knee in May 1999 
was suggestive of a tear of the posterior horn of the right 
medial meniscus.

The veteran claimed entitlement to service connection for the 
knee disorder in July 1999, following his separation from 
service.  A VA examination in September 1999 resulted in a 
diagnosis of right knee strain.  During an April 2000 hearing 
the veteran testified that he had constant pain in the knee 
since his separation from service that was aggravated by 
activity.  He also testified that the knee sometimes caught 
or locked, that it sometimes gave way, and that he had 
swelling in the knee every couple of months.  He stated that 
he continued to take Motrin for the knee pain.

The veteran submitted VA treatment records indicating that an 
MRI in March 2000 revealed evidence consistent with 
chondromalacia patella, and his treating physician provided 
that diagnosis in April 2000.  

The service medical records show that the veteran received 
treatment for chronic right knee problems from June 1997 
until he was separated from service.  He provided testimony 
that he continued to have right knee pain, locking, and 
giving way following his separation from service, and the 
Board finds that his testimony is credible.  The VA physician 
diagnosed the ongoing right knee complaints as chondromalacia 
patella, and that diagnosis is based on objective evidence of 
pathology.  The Board finds, therefore, that service 
connection for chondromalacia patella of the right knee is 
warranted.



ORDER

Service connection for chondromalacia patella of the right 
knee is granted.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

